 


110 HR 3781 IH: Biodiesel Promotion and Quality Assurance Act of 2007
U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3781 
IN THE HOUSE OF REPRESENTATIVES 
 
October 9, 2007 
Mr. Hill (for himself, Mr. Shimkus, Ms. Velázquez, Mr. Hulshof, Ms. Herseth Sandlin, Mr. Graves, Mr. Braley of Iowa, Mr. Peterson of Minnesota, Mr. Boswell, and Mr. Cleaver) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Clean Air Act to promote and assure the quality of biodiesel fuel, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Biodiesel Promotion and Quality Assurance Act of 2007. 
2.FindingsCongress finds that— 
(1)the promotion of the biodiesel industry of the United States is a critical component of an energy policy that reduces dependence on foreign sources of petroleum; 
(2)a strong biodiesel industry will— 
(A)significantly enhance the energy security of the United States; and 
(B)promote economic development and job creation (particularly in rural areas of the United States), while providing environmental, health, and greenhouse gas reduction benefits; 
(3)a federally-implemented biodiesel standard will result in the most efficient pricing for biodiesel across the United States; 
(4)it is critical to ensure that only high quality biodiesel is dispensed; 
(5)biodiesel contributes to cleaner air and lifecycle reductions of greenhouse gases; 
(6)biodiesel is an environmentally safe fuel, and is the most viable transportation fuel when measuring its carbon footprint, life cycle and energy balance; 
(7)the United States Department of Agriculture lifecycle study shows a 78.4 percent reduction in lifecycle CO2 for B100; 
(8)1 billion gallons of biodiesel will reduce current life cycle greenhouse gas emissions by 16.12 billion pounds, the equivalent of removing 1.4 million passenger vehicles from America’s roads; and 
(9)in 2006 alone, biodiesel’s contribution to reducing greenhouse gas emissions was equal to removing 350,000 passenger vehicles from America’s roads. 
3.Biodiesel fuel standardSection 211 of the Clean Air Act (42 U.S.C. 7545) is amended by inserting after subsection (o) the following: 
 
(p)Biodiesel fuel 
(1)DefinitionsIn this subsection: 
(A)ASTMThe term ASTM means the American Society of Testing and Materials. 
(B)Bio-based diesel replacementThe term bio-based diesel replacement means any type of bio-based renewable fuel derived from plant or animal matter that— 
(i)may be used as a substitute for standard diesel fuel; and 
(ii)meets— 
(I)the registration requirements for fuels and fuel additives under this section; and 
(II)the requirements of applicable ASTM standards. 
(C)Biodiesel 
(i)In generalThe term biodiesel means the monoalkyl esters of long chain fatty acids derived from plant or animal matter that meet— 
(I)the registration requirements for fuels and fuel additives under this section; and 
(II)the requirements of ASTM standard D6751. 
(ii)InclusionFor the purpose of measuring the applicable volume of the biodiesel fuel standard under paragraph (2), the term biodiesel includes any bio-based diesel replacement that meets— 
(I)applicable registration requirements for fuels and fuel additives under this section; or 
(II)applicable ASTM standards. 
(D)Biodiesel blendThe term biodiesel blend means a blend of biodiesel fuel that meets the requirements of ASTM standard D6751 with petroleum-based diesel fuel. 
(2)Biodiesel fuel standard 
(A)In generalNot later than 1 year after the date of enactment of this subsection, the Administrator shall promulgate regulations to ensure that diesel fuel sold or introduced into commerce in the United States, on an annual average basis, contains the applicable volume of biodiesel determined in accordance with subparagraphs (B) and (C). 
(B)Calendar years 2008 through 2012For the purpose of subparagraph (A), the applicable volume for any of calendar years 2008 through 2012 shall be determined in accordance with the following table: 


Applicable volume of biodiesel
Calendar year:(in millions of gallons):

2008450
2009625
2010800
20111,000
20121,250.  
(C)Calendar year 2013 and thereafterFor the purpose of subparagraph (A), the applicable volume for calendar year 2013 and each calendar year thereafter shall be determined by the Administrator, in consultation with the Secretary of Energy and the Secretary of Agriculture, based on a review of the implementation of the program during calendar years 2008 through 2012, including a review of— 
(i)the impact of the use of renewable fuels on the environment, air quality, energy security, job creation, and rural economic development; and 
(ii)the expected annual rate of future production of biodiesel. 
(D)Minimum percentage of biodieselFor the purpose of subparagraph (B), at least 80 percent of the minimum applicable volume for each of calendar years 2008 through 2012 shall be biodiesel. 
(E)ComplianceThe regulations promulgated under subparagraph (A) shall contain compliance provisions applicable to refineries, blenders, distributors, and importers, as appropriate, to ensure that the requirements of this paragraph are met, but shall not— 
(i)restrict geographic areas in which biodiesel may be used; or 
(ii)impose any per-gallon obligation for the use of biodiesel. 
(F)Waivers 
(i)Market evaluationThe Administrator, in consultation with the Secretary of Energy and the Secretary of Agriculture, shall continually evaluate the impact of the biodiesel requirements established under this paragraph on the price of diesel fuel. 
(ii)WaiverIf the Administrator determines that there is a significant biodiesel feedstock disruption or other market circumstances that would make the price of biodiesel fuel unreasonable, the Administrator, with the concurrence of the Secretary of Energy and the Secretary of Agriculture, shall issue an order to reduce, for a 60-day period, the quantity of biodiesel required under subparagraph (A) by an appropriate quantity that does not exceed 15 percent of the applicable annual requirement for biodiesel. 
(iii)FactorsIn making determinations under this subparagraph, the Administrator shall consider— 
(I)the purposes of this Act; 
(II)the differential between the price of diesel fuel and the price of biodiesel; and 
(III)the impact the biodiesel mandate has on consumers. 
(iv)ExtensionsIf the Administrator determines that the feedstock disruption or circumstances described in clause (ii) is continuing beyond the 60-day period described in clause (ii) or this clause, the Administrator, with the concurrence of the Secretary of Energy and the Secretary of Agriculture, may issue an order to reduce, for an additional 60-day period, the quantity of biodiesel required under subparagraph (A) by an appropriate quantity that does not exceed an additional 15 percent of the applicable annual requirement for biodiesel. 
(v)RestorationIf the Administrator determines that the feedstock disruption or circumstances described in clause (ii) or (iv) has concluded and that it is practicable, the Administrator, with the concurrence of the Secretary of Energy and the Secretary of Agriculture, may issue an order to increase the quantity of biodiesel required under subparagraph (A) by an appropriate quantity to account for the gallons of biodiesel not used during the period a waiver or extension was in effect under this subparagraph. 
(G)Preemption 
(i)In generalExcept as provided in clause (ii) of this subparagraph, the provisions of this section shall supersede any law of any State or political subdivision thereof insofar as it mandates the use of biodiesel. 
(ii)Construction and applicationNothing in this section shall be construed— 
(I)to supersede any biodiesel mandate provided in any law described in clause (i) that is enacted as of January 1, 2008; 
(II)to prohibit a State or political subdivision thereof from mandating the use of biodiesel in vehicles owned by such State or political subdivisions thereof; or 
(III)to prohibit a State or political subdivision thereof from enacting financial incentives to promote the voluntary use of biodiesel. .  
4.Biodiesel qualitySubsection (p) of section 211 of the Clean Air Act (42 U.S.C. 7545) (as added by section 3(a)) is amended by adding at the end the following: 
 
(3)Biodiesel quality 
(A)Quality regulationsNot later than 180 days after the date of enactment of this subsection, the Administrator, in consultation with the Secretary of Energy and the Secretary of Agriculture, shall promulgate regulations to ensure that only high-quality biodiesel that is consistent with appropriate ASTM International standards for biodiesel and biodiesel blends is introduced into commerce. 
(B)EnforcementThe Administrator shall establish an inspection program to ensure that biodiesel and biodiesel blends entering commerce meets the standards established under subparagraph (A). 
(C)ViolationsRegardless of whether the Administrator promulgates regulations under subparagraph (A), it shall be a violation of this Act to produce or distribute— 
(i)biodiesel or any bio-based diesel replacement that does not meet the requirements of ASTM standard D6751; or 
(ii)a biodiesel blend that does not meet the equivalent ASTM standard, as determined by the Administrator. 
(D)FundingThere are authorized to be appropriated to carry out this paragraph $3,000,000 for each of fiscal years 2008 through 2010.. 
5.Biodiesel labelingSubsection (p) of section 211 of the Clean Air Act (42 U.S.C. 7545) (as amended by section 4) is amended by adding at the end the following: 
 
(4)Biodiesel labeling 
(A)In generalEach retail diesel fuel pump shall be labeled in a manner that informs consumers of the percent of biodiesel that is contained in the biodiesel blend that is offered for sale, as determined by the Administrator. 
(B)Labeling requirementsNot later than 180 days after the date of enactment of this subsection, the Administrator shall promulgate biodiesel labeling requirements as follows: 
(i)Biodiesel blends that contain less than or equal to 5 percent biodiesel by volume and that meet ASTM D975 diesel specifications shall not require any additional labels. 
(ii)Biodiesel blends that contain more than 5 percent biodiesel by volume but not more than 20 percent by volume shall be labeled contains biodiesel in quantities between 5 percent and 20 percent. 
(iii)Biodiesel blends that contain more than 20 percent biodiesel by volume shall be labeled contains more than 20 percent biodiesel.. 
 
